Citation Nr: 0415503	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1972 to March 1973, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Service records indicate that the veteran served on active 
duty beginning in September 1972 and was discharged from 
service in March 1973 for unsuitability following an 
evaluation and a diagnosis of schizoid personality disorder.  
In connection with this claim, the veteran was afforded VA 
examination in January 2001 during which the VA examiner 
opined that the veteran did not have a schizoid personality 
disorder.  The Axis I and II diagnoses were "deferred."  
Thus, the examiner did not comment as to whether the veteran 
had any other psychiatric disorder.  More recent VA 
outpatient records dated in August 2003 diagnosed the veteran 
as having a major depressive disorder, generalized anxiety 
disorder, and cognitive disorder.  Additionally, the Board 
observes that the November 2001 VA examiner indicated that he 
had not been provided with the veteran's claim file.  The 
Board finds that pursuant to 38 C.F.R. § 3.159 (c)(4) further 
VA examination is necessary in this case for the purpose of 
determining the nature and etiology of any psychiatric 
disorder that may be present.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) held that a breach in 
the VA's duty to assist may exist when there are variously 
diagnosed psychiatric disorders, but none of the examinations 
fully described the degree of disability attributable to 
each.  Waddell v. Brown, 5 Vet. App. 454 (1993).  In the 
instant matter on appeal, the Board may be presented with 
multiple psychiatric disabilities.  Moreover, the Court has 
also long held that contemporaneous VA medical examinations 
must be provided in order to fulfill the duty to assist.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993); Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  See also, Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Finally, even if on current VA examination the 
veteran is still thought to have a personality disorder, 
service connection is permissible for an acquired psychiatric 
disorder where competent medical evidence indicates that such 
disorder is "superimposed" on the personality disorder and 
otherwise related to service.  See Carpenter v. Brown, 8 Vet. 
App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 
(1992); 38 C.F.R. §§ 4.9, 4.127 (2003).

In addition, it appears that the veteran's complete VA 
outpatient records may not be associated with the claims 
file.  The veteran testified in a December 2003 hearing 
before the Board that he first sought treatment for his 
psychiatric disorder around 1973 or 1974 at the Ralph Johnson 
VA Medical Center in Charleston, South Carolina.  He also 
indicated during his hearing testimony that he had received 
treatment in Charlotte, North Carolina approximately 10 to 15 
years earlier and that he had only ever received treatment 
from VA.  However, the evidence of record does not include 
these treatment records.  In fact, the Board notes that the 
claims file does not contain any VA outpatient records dated 
prior to December 1996.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's treatment for a 
psychiatric disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for a psychiatric disorder.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for all VA outpatient 
records dated from March 1973 to 
December 1996, including those from 
the Ralph Johnson VA Medical Center 
in Charleston, South Carolina as well 
as from the VA Medical Center in 
Charlotte, North Carolina.

2.  The RO should schedule the 
veteran to undergo VA psychiatric 
examination to determine the etiology 
of all current psychological 
pathology.  The veteran's claims file 
must be made available to and be 
reviewed by the examiner in 
connection with the examination.  All 
indicated tests and studies should be 
accomplished, to include 
psychological testing, and all 
pertinent clinical findings should be 
reported in detail.

The examiner must provide a statement 
as to the etiology of all current 
psychiatric pathology, with a 
statement of medical opinion as to 
whether it is at least as likely as 
not that any current psychiatric 
disorder was incurred in service or 
is otherwise related thereto.  If an 
acquired psychiatric disability is 
determined to have at least as likely 
as not been superimposed on a 
personality disorder during service 
or as a result of a personality 
disorder, the examiner should so 
state.  Service medical records 
should be reviewed in making this 
determination.  If more than one 
psychiatric disorder is diagnosed, 
the examiner should make all 
appropriate distinctions, including 
distinguishing the symptomatology 
attributable to one from the 
other(s).

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations continue to 
be satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




